Name: Commission Regulation (EEC) No 3462/81 of 3 December 1981 amending for the sixth time Regulation (EEC) No 2547/79 fixing the export refund on wine
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  Europe;  beverages and sugar
 Date Published: nan

 No L 348 / 12 Official Journal of the European Communities 4. 12. 81 COMMISSION REGULATION (EEC) No 3462/81 of 3 December 1981 amending for the sixth time Regulation (EEC) No 2547/79 fixing the export refunds on wine Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Counqil Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 20 (4) thereof, Whereas Commission Regulation (EEC) No 2547/79 (3), as last amended by Regulation (EEC) No 3391 /81 (4), fixes the export refunds on wine ; Whereas financially attractive prospects for the disposal of table wines currently exist on certain markets in non-member countries and in particular on that of Hungary ; whereas the list of non-member countries in respect of which an export refund is granted should therefore be extended ; The Annex to Regulation (EEC) No 2547/79 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 360 , 31 . 12 . 1980, p . 18 . (3) OJ No L 290, 17 . 11 . 1979 , p . 48 . (4) OJ No L 341 , 28 . 11 . 1980, p . 28 . 4 . 12. 81 Official Journal of the European Communities No L 348 / 13 ANNEX CCT heading No Description Amount of refund ECU/% vol / hl ex 20.07 A I B I a) 1 Bib) 1 Concentrated grape musts complying with the definition in point 5 of Annex II to Regulation (EEC) No 337/79 :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 1-05 ex 22.05 C I CII White table wine, other than white table wine of types A II and A III of an actual alcoholic strength of not less than 9-5 % vol and not exceeding 14 % vol :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and those non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 1-05 ex 22.05 C I CII Red or rosÃ © table wine, other than table wine of type R III and rosÃ © table wine from the Portugieser vine varieties of an actual alcoholic strength of not less than 9-5 % vol and not exceeding 14 % vol :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and those non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania , Bulgaria and Hungary 1-05 ex 22.05 C I CII White table wine of types A II and A III (white table wine exclusively from the Sylvaner, MÃ ¼ller-Thurgau or Riesling vine varieties :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto , and those non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary Amount of refund ECU/hl 5-50